      Case 2:19-cv-01904-JCM-VCF Document
      Case 2:19-cv-01904-JCM-VCF Document 91
                                          92 Filed
                                             Filed 09/11/20
                                                   09/11/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 2
                                                                      2



 1   KATHLEEN J. ENGLAND, NV Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone:    702.529.2311
     E-mail:       kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, NV Bar No. 8557
 5   JOSEPH A. GUTIERREZ, NV Bar No. 9046
     DANIELLE J. BARRAZA, NV Bar No. 13822
 6   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 7   Las Vegas, Nevada 89148
     Telephone: 702.629.7900
 8   Facsimile: 702.629.7925
     E-mail:    jrm@mgalaw.com
 9              jag@mgalaw.com
                djb@mgalaw.com
10
     Attorneys for Plaintiffs, Judy Does 1-9
11

12                                 UNITED STATES DISTRICT COURT
13                                       DISTRICT OF NEVADA
14
      JUDY DOE NO. 1, an individual; JUDY DOE            Case No.: 2:19-cv-01904-JCM-VCF
15    NO. 2, an individual; JUDY DOE NO. 3, an
      individual; JUDY DOE NO. 4, an individual;
16    JUDY DOE NO. 5, an individual; JUDY DOE            STIPULATION AND ORDER
      NO. 6, an individual; JUDY DOE NO. 7, an           EXTENDING TIME FOR PLAINTIFFS TO
17    individual; JUDY DOE NO. 8, an individual;         FILE THEIR REPLY TO DEFENDANTS’
      and JUDY DOE NO. 9 an individual,                  OPPOSITION [ECF NO. 89] TO
18                                                       PLAINTIFFS’ MOTION FOR
                     Plaintiff,                          RECONSIDERATION [ECF NO. 85]
19
      v.
20
      WYNN RESORTS, LIMITED, a Nevada
21    corporation; WYNN LAS VEGAS, LLC, a
      Nevada limited-laiblity company; DOES I
22    through X; and ROE CORPORATIONS I
      through X, inclusive,
23
                     Defendants.
24

25          The nine JUDY DOE Plaintiffs Nos. 1-9 (collectively “Plaintiffs”), and Defendants Wynn

26   Resorts, Limited and Wynn Las Vegas, LLC (“Defendants”), by and through their attorneys of record,

27   do hereby stipulate and agree to extend the time for Plaintiffs to file their reply to Defendants’

28   opposition [ECF No. 89] to Plainitiffs’ motion for reconsideration of the Court’s order dismissing


                                                     1
      Case 2:19-cv-01904-JCM-VCF Document
      Case 2:19-cv-01904-JCM-VCF Document 91
                                          92 Filed
                                             Filed 09/11/20
                                                   09/11/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 2
                                                                      2



 1   Plaintiffs’ Complaint [ECF No. 85] up to and including September 18, 2020.
 2          The current deadline to submit the reply brief is September 11, 2020. Plaintiffs have requested

 3   this extension of time due to Plaintiffs’ counsel’s traveling schedule and time-sensitive commitments

 4   in other matters which have impeded timely preparation of Plaintiffs’ reply.

 5          This stipulation is submitted in good faith and not for purposes of delay.

 6          Dated this 11th day of September 2020.

 7     MAIER GUTIERREZ & ASSOCIATES                        JACKSON LEWIS P.C.

 8
       /s/ Danielle J. Barraza__________                   /s/ Joshua A. Sliker
 9     Jason R. Maier, Esq.                                 Deverie J. Christensen, Esq.
       Nevada Bar No. 8557                                  Nevada Bar No. 6596
10     Joseph A. Gutierrez, Esq.                            Joshua A. Sliker, Esq.
       Nevada Bar No. 9046                                  Nevada Bar No. 12493
11     Danielle J. Barraza, Esq.                            Daniel I. Aquino, Esq.
       Nevada Bar No. 13822                                 Nevada Bar No. 12682
12     8816 Spanish Ridge Avenue                            300 S. Fourth Street, Suite 900
       Las Vegas, Nevada 89148                              Las Vegas, Nevada 89101
13
       GILBERT & ENGLAND LAW FIRM                          Attorneys for Defendants
14     Kathleen J. England, Esq.
       Nevada Bar No. 206
15     610 South Ninth Street
       Las Vegas, Nevada 89101
16
17     Attorneys for Plaintiffs

18

19
                                                  IT IS SO ORDERED.
20

21
                                                  ____________________________________
22
                                                  U.S. District Judge/ U.S. Magistrate Judge
23
                                                          September 11, 2020
                                                  Dated: _______________________________
24

25

26
27

28


                                                       2
